Rao, Chief Judge:
By the above-enumerated appeal for a reap-praisement plaintiff calls upon the court for a determination of the proper dutiable value of certain seamless steel line pipe exported from France.
The parties hereto rest their case on the following stipulation of facts:
IT IS HEREBY STIPULATED AND AGREED by and between the parties hereto that the merchandise covered by the above enumerated appeal consists of seamless steel line pipe exported from France on or about October 16, 1959, and that said merchandise is not on the list of products published in T.D. 54521 from which the application of the Customs Simplification Act of 1956 (P. L. 927, 84th Congress, Second Session) is withheld.
IT IS FURTHER STIPULATED AND AGREED that the price at the time of exportation to the United States of the instant merchandise at which such or similar merchandise was freely sold, or in the absence of sales offered for sale in the principal markets of the country of exportation, in the usual wholesale quantities, and in the ordinary course of trade, for exportation to the United States, including the cost of all containers of whatever nature and all other expenses incidental to placing the merchandise in condition, packed ready for shipment to the United States, was the appraised value less $3.70 per metric ton, net, packed.
Upon the agreed facts of record,. I find and hold-that export value as that value is defined in section 402(b) of the Tariff Act of 1930, as amended by the Customs Simplification Act of 1956, 70 Stat. 943, is the proper basis for the determination of the value of the merchandise herein involved and that said value is represented by the appraised value, less $3.70 per metric ton, net, packed.
Judgment will be entered accordingly.